DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020 & 05/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZAWOAD et al. (US 2019/0387005 A1) and further in view of Yen et al. (US 2012/0054869 A1). 
Re Claim 1, 4 & 7, ZAWOAD teaches a non-transitory computer-readable storage medium storing a detection program that causes a processor included in a noise estimation apparatus to execute a process, the process comprising: 
acquiring domain information included in cyber attack information; (ZAWOAD; FIG. 1-3; Summary, ¶ [0019]-[0035]; Malicious activity (cyber attack) information associated with domains.) 
acquiring record information corresponding to the acquired domain information from a second managing server, (ZAWOAD; FIG. 1-3; ¶ [0016]-[0017], [0023]; The embodiment(s) detail records of domain information being acquired from a DNS.) 
the second managing server managing a response history of a first managing server by monitoring communication of the first managing server, (ZAWOAD; FIG. 1-3; ¶ [0017], [0023], [0035], [0045]; The embodiment(s) detail DNS servers and various other servers, that manage and monitor historical information associated with malicious attacks.) 
the first managing server managing an association between domain information and an IP address, (ZAWOAD; FIG. 1-3; ¶ [0016]-[0025]; The embodiment(s) detail a server relationship with a domain and IP address.) 
the response history being related to the association between the domain information and the IP address; (ZAWOAD; FIG. 1-3; ¶ [0016]-[0029], [0052]-[0069]; Responses and actions based on the association of the domain with an IP address.) 
ZAWOAD does not explicitly suggest identifying an IP address that is repeatedly used and a name server associated with the identified IP address by analyzing the record information; and outputting first list information indicating the identified IP address and the identified name server.
However, in analogous art, Yen teaches identifying an IP address that is repeatedly used and a name server associated with the identified IP address by analyzing the record information; and (Yen; FIG. 1-2; ¶ [0022]-[0056]; The embodiment(s) detail comparable methodology that detail determining IP addresses associated with a name server by analyzing transmissions.) 
outputting first list information indicating the identified IP address and the identified name server. (Yen; FIG. 1-4; ¶ [0022]-[0056], [0083]; Outputting a list of identified IP addresses and a server.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZAWOAD in view of Yen to identify IP addresses for the reasons of creating a system that detects cyber-attacks based IP addresses associated with domains. (Yen Background) 

Re Claim 2, 5 & 8, ZAWOAD-Yen discloses the non-transitory computer-readable storage medium according to claim 1, 
wherein the process further comprising outputting second list information indicating a domain and a name server of the domain, (Yen; FIG. 1-4; ¶ [0022]-[0056], [0083]; Outputting a list of identified IP addresses and a server.)
the domain being among domains included in an input domain list and of which the name server corresponds to the first list information or which is associated with an IP address corresponding to the first list information. (Yen; FIG. 1-4; ¶ [0022]-[0056], [0083]; Outputting a list of identified IP addresses and a server, in addition to associated domains.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZAWOAD in view of Yen to identify IP addresses for the reasons of creating a system that detects cyber-attacks based IP addresses associated with domains. (Yen Background) 

Re Claim 3, 6 & 9, ZAWOAD-YEN discloses the non-transitory computer-readable storage medium according to claim 2, wherein the process further comprising: 
blocking access to an IP address associated with the domain corresponding to the second list information or with the name server corresponding to the second list information, and (Yen; FIG. 1-4; ¶ [0054]; Block access to an IP address associated with the domain on the list.) 
blocking access from the IP address.  (Yen; FIG. 1-4; ¶ [0054]; Blocking access.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZAWOAD in view of Yen to identify IP addresses for the reasons of creating a system that detects cyber-attacks based IP addresses associated with domains. (Yen Background) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dixon et al. 							(US 2017/0195439 A1)
Some embodiments are directed to techniques for infrastructure analysis of Internet-based activity. Techniques are disclosed to enable analysts to spend more time focusing on analyzing and identifying threats to in a network infrastructure, and little time on data collection and data processing. Specifically, techniques are described for identifying network data relevant to Internet activity and providing an interactive interface (e.g., a “heat map” interface) for viewing and interactive analysis of the network data. The network data may be identified for assessing Internet activity with respect to one or more attributes, such as an Internet domain name or an Internet protocol (IP) address.
STEELE 							(US 2016/0080319 A1)
A system, a method, and a computer program for identifying a device on a network that participates in communication sessions, where the device may rotate its IP address between communication sessions. A plurality of unauthorized communication sessions that are carried out on different IP addresses are captured, stored, and analyzed to determine whether the same device was used during the communication sessions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B ROBINSON/           Primary Examiner, Art Unit 2443